719 S.E.2d 26 (2011)
Andrea GREGORY, Employee
v.
W.A. BROWN & SONS, Employer,
PMA Insurance Co., Carrier.
No. 447A08-2.
Supreme Court of North Carolina.
November 16, 2011.
M. Duane Jones, Charlotte, for W.A. Brown & Sons, et al.
William D. Acton, Jr., for Gregory, Andrea.

ORDER
Upon consideration of the petition filed by Defendants on the 12th of July 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of November 2011."
Upon consideration of the petition filed on the 12th of July 2011 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*27 "Denied by order of the Court in conference, this the 16th of November 2011."
JACKSON, J. recused.